AMENDMENT TO
 
EMPLOYMENT AGREEMENT
 
(Restated as of December 31, 2007)
 
WHEREAS, Core Laboratories N.V. and Richard L. Bergmark have heretofore entered
into that certain Employment Agreement (Restated as of December 31, 2007) (the
“Agreement”); and
 
WHEREAS, the parties desire to amend the Agreement as provided herein;
 
NOW, THEREFORE, the Agreement is amended hereby effective as of January 1, 2010
(the “Effective Date”), as follows:
 
1. Section 2.2 is amended by changing the stated percentage from 100% to 125%
such that the section would now read as follows:
 
“Executive shall be eligible to receive an annual bonus of up to 125% of
Executive’s annual base salary with the amount of such bonus to be determined by
the Committee based upon criteria established from time to time by the
Committee.”
 
2. As amended hereby, the Agreement is specifically ratified and reaffirmed.
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
1st day of March, 2010, effective for all purposes as of the Effective Date.
 
CORE LABORATORIES N.V.
By Core Laboratories International B.V.,
its sole managing director




By:           /s/ Jan Willem Sodderland
Jan Willem Sodderland
Managing Director of Core Laboratories
International B.V.




/s/ Richard L. Bergmark       
                                                                                                       
Richard L. Bergmark







 
 

--------------------------------------------------------------------------------

 
